Citation Nr: 1105444	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  05-03 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
November 19, 2009.

2.  Entitlement to a rating in excess of 50 percent for PTSD for 
the period from November 19, 2009 to May 16, 2010.

3.  Entitlement to a rating in excess of 70 percent for PTSD for 
the period beginning May 17, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a March 20045 rating decision that was 
issued by the Regional Office (RO) in Pittsburgh, Pennsylvania 
awarding service connection for PTSD and assigning a 10 percent 
rating effective November 24, 2003 (the date of the claim).  
Following a timely filed notice of disagreement, the RO, in a 
July 2004,rating action increased to 30 percent the rating for 
PTSD, effective November 24, 2003.  The Veteran pursued his 
appeal, and the issue was remanded by the Board for further 
development in October 2009.  The development has been completed, 
and the matter has been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  Prior to November 19, 2009, the symptoms of the Veteran's 
PTSD most closely approximated occupational and social impairment 
with occasional decreases in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events) Occupational and 
social impairment with reduced reliability and productivity was 
not shown.

2.  For the period from November 19, 2009, to May 16, 2010, the 
symptoms of the Veteran's PTSD most closely approximated 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  
Occupational and social impairment with deficiencies in most 
areas was not shown.

3.  For the period beginning May 17, 2010, the Veteran's symptoms 
most closely approximated exhibits occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
successful relationships.  Total occupational and social 
impairment was not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD 
for the period prior to November 19, 2009 were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, 
Diagnostic Code 9411 (2010).

2.  For the period from November 19, 2009, to May 16, 2010, the 
criteria for a rating of in excess of 50 percent were not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, 
Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 70 percent for PTSD 
for the period beginning May 17, 2010 were not met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in January 2004, 
prior to the rating decision that is appealed herein, that 
explained VA's duty to assist him with obtaining evidence in 
support of his claim.  The January 2004 letter also explained 
what the evidence needed to show in order to establish service 
connection for a claimed disability.  The Veteran was also sent a 
letter in November 2009 that provided further information about 
VA's duty to assist the Veteran.  It also explained the general 
manner whereby VA assigns disability ratings and effective dates 
for service connected disabilities.  That letter also informed 
the Veteran that in order to receive a higher rating for a 
service connected disability, he needed to show that the 
disability got worse.  The Veteran's claim for a higher initial 
rating for his PTSD was thereafter readjudicated, most recently 
in an October 2010 supplemental statement of the case (SSOC). 

The Veteran's claim for a higher initial rating for his PTSD is a 
downstream issue from his claim for entitlement to service 
connection for that disability. The RO granted service connection 
for PTSD and granted a 10 percent rating for that disability.  
The Veteran then filed a notice of disagreement arguing that he 
should have received higher rating.  During the course of the 
Veteran's appeal, his initial rating was increased to 30 percent 
for the period until November 18, 2009; 50 percent for the period 
from November 19, 2009 to May 16, 2010; and 70 percent for the 
period beginning May 17, 2010. In these types of circumstances, 
VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-
2003. In this precedential opinion, the General Counsel held that 
although VA is required to issue a statement of the case (SOC) if 
the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does 
not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue. Id.  

In addition to its duty to provide various notices to a claimant, 
VA also must make reasonable efforts to assist him or her with 
obtaining evidence that is necessary to substantiate his or her 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, and written 
statements that were submitted by the Veteran and his spouse.  
Two VA examinations were also provided in conjunction with this 
claim, both of which fully documented the symptoms of the 
Veteran's PTSD and were adequate for rating purposes.

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.  

This case was remanded by the Board in October 2009.  A Veteran 
has a right to substantial compliance with the instructions that 
are set forth in a Board remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998); See also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with).   

In this case, the Board's remand instructed that (1) the Veteran 
be sent VCAA notice that complied with Dingess; (2) that more 
recent treatment records be obtained; and (3) that the Veteran be 
afforded a new VA examination to ascertain the current severity 
of his PTSD.  

The required VCAA letter was sent to the Veteran in November 
2009.  VA and private treatment records were obtained and 
associated with the claims file, and a VA examination was 
performed in May 2010.  The May 2010 VA examination complied with 
the instructions that were set forth in the Board's remand.

Law and Regulations

The Veteran contends that the symptoms of his PTSD are more 
severe than are encompassed by the 30 percent rating that is in 
effect for the period prior to November 18, 2009; the 50 percent 
rating that is in effect from November 19, 2009 to May 16, 2010, 
and the 70 percent rating that is in effect from May 17, 2010.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2010).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment. 38 C.F.R. 
§ 4.10 (2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2010)

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010)

The Board recognizes that a Veteran need not exhibit "all, most, 
or even some" of the symptoms enumerated in the General Rating 
Formula for Mental Disorders to warrant the assignment of a 
higher rating.  Mauerhausen v. Principi, 16 Vet. App. 436, 442 
(2002) . Rather, the criteria ('such symptoms as') provide 
guidance concerning the severity of symptoms that are 
contemplated for each rating, in addition to permitting 
consideration of other symptoms particular to the Veteran.  Id. 
Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. Do not include 
impairment in functioning due to physical (or environmental) 
limitations.

80
?
?
71
If symptoms are present, they are transient and 

